The Chief Justice, Mr. Justice TERRELL and Mr. Justice STRUM are of opinion that the judgment should be affirmed. Mr. Justice WHITFIELD, Mr. Justice Brown and Mr. Justice BUFORD are of opinion that the judgment should be reversed. The judgment being for capital punishment and the members of the Court being evenly divided in opinion as to the judgment to be here rendered, all agree that in view of the serious nature of the cause and the difference in opinion being merely on the fact of the disqualification of a juror having been sufficiently shown by the record, the substantial justice of the case requires that the judgment be reversed for a new trial and it is so ordered.
Reversed for a new trial.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.